PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimant was traveling northbound on W. Va. Route 62 in tire area known as the “Escue Curves” when the edge of the pavement gave way causing claimant to lose control of his motorcycle which then struck the guardrail along the northern roadway edge.
2. Respondent was responsible for the maintenance of the portion of W. Va. Route 62 known as the “Escue Curves” in Mason County, and respondent failed to maintain properly this portion of W. Va. Route 62 on the date of this incident.
3. As a result of the incident herein, claimant’s motorcycle sustained damage *23and claimant suffered personal injuries, including pain and suffering, for a total amount of damages of $7,000.00 as agreed to by the parties.
The Court has reviewed the facts of the claim as stated in the stipulation and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of W. Va. Route 62 in Mason County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s motorcycle and the injuries which he suffered; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $7,000.00.
Award of $7,000.00.